 

EXHIBIT 10.2

 

MICROSOFT CORPORATION

1999 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

(as amended and restated September 11, 2003)

 

  1. Purpose

 

The purpose of the Microsoft Corporation 1999 Stock Plan for Non-Employee
Directors (the “Plan”) is to attract and retain the services of experienced and
knowledgeable independent directors of Microsoft Corporation (the “Corporation”)
for the benefit of the Corporation and its stockholders and to provide
additional incentive for such directors to continue to work for the best
interests of the Corporation and its stockholders through continuing ownership
of its common stock.

 

  2. Shares Subject to the Plan

 

The total number of shares of common stock of the Corporation (“Shares”) for
which Awards (as defined in Section 4) may be granted under the Plan shall not
exceed 3,500,000 in the aggregate, subject to adjustment in accordance with
Section 12 hereof. Within the foregoing limitation, Shares underlying Awards
that have been granted pursuant to the Plan but which Awards have lapsed or
otherwise terminated without delivery of Shares shall become available for the
grant of additional Awards.

 

  3. Administration of Plan

 

The Board of Directors of the Corporation shall administer the Plan. The Board
may delegate responsibility for administration of the Plan to a Board committee
(the “Committee”) composed solely of two or more directors, each of whom is a
“Non-Employee Director” (as that term is defined in Rule 16b-3(b) promulgated by
the Securities and Exchange Commission pursuant to its authority under the
Securities Exchange Act of 1934 (the “Exchange Act”)). The Board or the
Committee, as the case may be, shall have the power to construe the Plan, to
determine all questions arising thereunder, and to adopt and amend such rules
and regulations for the administration of the Plan as it may deem desirable.
References to the “Board” in this Plan shall be deemed to refer to either the
Board or the Committee, whichever is appropriate in the context in which the
word is used.

 

  4. Discretionary Award Grants

 

Pursuant to this Plan, the Board may grant in its discretion an Award (as
defined in this Section 4) to any person who (a) is elected a director of the
Corporation, and (b) is not, and has not during the immediately preceding 12
month period been, an employee of the Corporation or any subsidiary of the
Corporation. An “Award” may be either (i) a grant of a stock option (an
“Option”) or (ii) a grant of Shares or of a right to receive Shares or their
cash equivalent (or both) (a “Stock Award”). No Awards under this Section 4 may
be granted to any individual director with respect to more than 10,000 shares
for any calendar year or, in the case of a newly elected director, more than
25,000 shares for the year in which the director is first elected. No director
shall have any claim or right to be granted an Award under this Plan. Having
received an Award under this Plan shall not give a director any right to receive
any other Award under this Plan and the Board may determine that any or all
director(s) are not eligible to receive an Award under this Plan for an
indefinite period or for a specified year or years.

 



--------------------------------------------------------------------------------

  5. Award Agreement

 

Each Award granted under the Plan shall be evidenced by an Award agreement (the
“Agreement”) duly executed on behalf of the Corporation and by the director to
whom such Award is granted, which Agreements may but need not be identical and
which shall (a) comply with and be subject to the terms and conditions of the
Plan and (b) provide that the director agrees to continue to serve as a director
of the Corporation during the term for which he or she was elected. Any
Agreement may contain such other terms, provisions, and conditions not
inconsistent with the Plan as may be determined by the Board. No Award shall be
deemed granted within the meaning of the Plan and no purported grant of any
Award shall be effective, until such Agreement shall have been duly executed on
behalf of the Corporation and the director to whom the Award is to be granted.

 

  6. Stock Awards

 

(a) Stock Awards may be granted either alone, in addition to, or in tandem with
other Awards granted under the Plan. After the Board determines that it will
offer a Stock Award, it will advise the director in writing or electronically,
by means of an Agreement, of the terms, conditions and restrictions, including
vesting, if any, related to the offer, including the number of Shares that the
director shall be entitled to receive or purchase, the price to be paid, if any,
and, if applicable, the time within which the director must accept the offer.
The offer shall be accepted by execution of an Agreement in the manner
determined by the Board.

 

(b) Unless the Board determines otherwise, the Agreement shall provide for the
forfeiture of the non-vested Shares underlying such Stock Award upon the
director ceasing to be a director for any reason, including death. To the extent
that the director purchased the Shares granted under such Stock Award and any
such Shares remain non-vested at the time the director ceases to be a director,
the cessation of director status shall cause an immediate sale of such
non-vested Shares to the Company at the original price per Share paid by the
director.

 

  7. Options

 

(a) The Board shall set the exercise price for an Option granted pursuant to
Section 4 of the Plan in its discretion.

 

(b) Each Option shall expire no more than ten years from the date of the
granting thereof, but shall be subject to earlier termination as follows:

 

(i) In the event of the death of an Option holder, the Option granted to such
person may be exercised to the extent exercisable on the date of death, within
the earlier of (x) 180 days after the date of death of such person and (y) the
date on which the Option expires by its terms, by the estate of such person, or
by any person or persons who acquired the right to exercise such Option by will
or by the laws of descent and distribution.

 

(ii) In the event that an Option holder ceases to be a director of the
Corporation, other than by reason of his or her death, an Option granted to such
person may be exercised, to the extent exercisable on the date such person
ceases to be a director, within the earlier of (x) 180 days after the date such
person ceases to be a director and (y) the date on which the Option expires by
its terms.

 

2



--------------------------------------------------------------------------------

  8. Vesting and Exercise of Awards

 

(a) The Board shall set the vesting schedule for Awards granted pursuant to
Section 4 of the Plan in its discretion.

 

(b) To the extent that the right to exercise an Option has vested and is in
effect, the Option may be exercised from time to time, by giving written notice,
signed by the person or persons exercising the Option, to the Corporation,
stating the number of whole Shares with respect to which the Option is being
exercised, accompanied by payment in full for such Shares, which payment may be
in whole or in part in shares of the common stock of the Corporation already
owned by the person or persons exercising the Option, valued at fair market
value on the date of payment. For purposes hereof, the fair market value of the
Shares covered by an Option shall be the closing price of the Shares on the
applicable date as reported in the National Market List of the National
Association of Securities Dealers Inc. Automated Quotation System or on the
principal national securities exchange on which the Shares are then listed for
trading.

 

(c) Upon exercise of the Option, delivery of a certificate for fully paid and
non-assessable Shares shall be made at the principal office of the Corporation
in the State of Washington to the person or persons exercising the Option as
soon as practicable (but in no event more than 30 days) after the date of
receipt of the notice of exercise by the Corporation, or at such time, place,
and manner as may be agreed upon by the Corporation and the person or persons
exercising the Option.

 

(d) Upon a Stock Award becoming fully vested and nonforfeitable, delivery of a
certificate for fully paid and non-assessable Shares shall be made at the
principal office of the Corporation in the State of Washington to the person to
whom the Stock Award was granted as soon as practicable (but in no event more
than 30 days) after the date on which the Stock Award becomes fully vested and
nonforfeitable, or at such time, place, and manner as may be agreed upon by the
Corporation and the holder of the Stock Award.

 

(e) Prior to issuance of the Shares in connection with an Award, the director
receiving the Award may request the Corporation to withhold and pay on the
director’s behalf any federal, state, and local income tax obligations
applicable to such Award by having the Corporation withhold Shares having a
value equal to the amount requested to be withheld, and any Award under the Plan
may permit that such withholding tax be paid by having the Corporation withhold
Shares having a value equal to the amount requested to be withheld. The value of
the Shares to be withheld shall equal the fair market value of the Shares on the
day the Award is exercised or granted, as applicable. The right of a director to
dispose of Shares to the Corporation in satisfaction of withholding tax
obligations shall be deemed to be approved as part of the initial grant of an
Award, unless thereafter rescinded, and shall otherwise be made in compliance
with Rule 16b-3 and other applicable regulations.

 

3



--------------------------------------------------------------------------------

  9. Merger, Consolidation, Sale of Assets, etc., Resulting in a Change in
Control

 

(a) In the event of a Change in Control (as hereinafter defined),
notwithstanding the vesting provisions contained in the Agreement granting an
Option or Stock Award, as applicable, to a director pursuant to this Plan, such
Option shall become fully exercisable or Stock Award shall become fully vested
and nonforfeitable if, within one year of such Change in Control, such director
shall cease for any reason to be a member of the Board. For purposes hereof, a
Change in Control of the Corporation shall be deemed to have occurred if (i)
there shall be consummated (x) any consolidation or merger of the Corporation in
which the Corporation is not the continuing or surviving corporation or pursuant
to which shares of the common stock of the Corporation would be converted into
cash, securities, or other property, other than a merger of the Corporation in
which the holders of the common stock of the Corporation immediately prior to
the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Corporation; or
(ii) the stockholders of the Corporation approve any plan or proposal for the
liquidation or dissolution of the Corporation; or (iii) any person (as such term
is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other than William
H. Gates III, shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of 30% or more of the Corporation’s outstanding
common stock; or (iv) during any period of two consecutive years, individuals
who at the beginning of such period constitute the entire Board of Directors
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by the Corporation’s stockholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.

 

(b) Any exercise of an Option permitted pursuant to this Section 9 shall be made
within 180 days of the related director’s termination as a director of the
Corporation.

 

  10. Awards Not Transferable

 

An Award granted pursuant to the Plan may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the holder of an Award, only by the holder; provided that the Board may permit
further transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.

 

  11. No Rights as Stockholder Until Holder

 

Neither the recipient of an Award under the Plan nor his successors in interest
shall have any rights as a stockholder of the Corporation with respect to any
Shares subject to an Award granted to such person until such person becomes a
holder of record of such Shares.

 

4



--------------------------------------------------------------------------------

  12. Adjustments Upon Changes in Capitalization or Merger

 

Subject to any required action by the stockholders of the Corporation, the
number of shares of common stock covered by each outstanding Award, and the
number of shares of common stock which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per share of common stock covered by each outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of common stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the common stock, or any other
increase or decrease in the number of issued shares of common stock effected
without receipt of consideration by the Corporation; provided, however, that
conversion of any convertible securities of the Corporation shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding, and conclusive. Except as expressly provided herein, no issuance by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of common stock
subject to an Award.

 

In the event of the proposed dissolution or liquidation of the Corporation, an
outstanding Award (i.e., an Option that has not been exercised or a Stock Award
that has not become fully vested and nonforfeitable) will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board. The Board may, in the exercise of its sole discretion in such
instances, declare that any Option shall terminate as of a date fixed by the
Board and give each Option holder the right to exercise an Option as to all or
any part of the stock covered by such Option, including Shares as to which the
Option would not otherwise be exercisable. In the event of a proposed sale of
all or substantially all of the assets of the Corporation, or the merger of the
Corporation with or into another corporation, each Award shall be assumed or an
equivalent Award shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless such successor corporation
does not agree to assume each and every Award or to substitute an equivalent
Award, in which case the Board shall, in lieu of such assumption or
substitution, provide for the immediate full vesting of any Stock Awards not yet
fully vested, or provide for the Option holder to have the right to exercise
such Option as to all of the stock covered by such Option, including Shares as
to which such Option would not otherwise be exercisable, or both. If the Board
makes an Option fully exercisable in lieu of assumption or substitution in the
event of a merger or sale of assets, the Board shall notify the Option holder
that the Option shall be fully exercisable for a period of fifteen (15) days
from the date of such notice, and the Option will terminate upon the expiration
of such period.

 

  13. Restrictions on Issue of Shares

 

Notwithstanding anything in this Plan to the contrary, the Corporation may delay
the issuance of Shares covered by any Award and the delivery of a certificate
for such Shares until one of the following conditions shall be satisfied:

 

(a) the Shares to be issued in connection with the grant or exercise of an
Award, as applicable, are at the time of the issue of such Shares by the
Corporation effectively registered under applicable federal securities laws now
in force or hereafter amended; or

 

(b) counsel for the Corporation shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that such Shares are exempt from
registration under applicable federal securities laws now in force or hereafter
amended.

 

5



--------------------------------------------------------------------------------

It is intended that all grants of Stock Awards and exercises of Options shall be
effective. Accordingly, the Corporation shall use its best efforts to bring
about compliance with the above conditions within a reasonable time, except that
the Corporation shall be under no obligation to cause a registration statement
or a post-effective amendment to any registration statement to be prepared at
its expense solely for the purpose of covering the issuance of Shares in
connection with the grant or exercise of any Award.

 

  14. Purchase for Investment

 

Unless the Shares to be issued in connection with the grant or exercise of an
Award granted under the Plan have been effectively registered under the
Securities Act of 1933 as now in force or hereafter amended, the Corporation
shall be under no obligation to issue any Shares covered by any Award unless the
person or persons to whom the Shares are to be issued, in whole or in part,
shall give a written representation and undertaking to the Corporation, which is
satisfactory in form and scope to counsel to the Corporation and upon which, in
the opinion of such counsel, the Corporation may reasonably rely, that he or she
is acquiring the shares issued or transferred to him or her for his or her own
account as an investment and not with a view to, or for sale in connection with,
the distribution of any such Shares, and that he or she will make no transfer of
the same except in compliance with any rules and regulations in force at the
time of such transfer under the Securities Act of 1933, or any other applicable
law, and that if Shares are issued or transferred without such registration a
legend to this effect may be placed upon the certificates representing the
Shares.

 

  15. Effective Date

 

The effective date (the “Effective Date”) of this Plan is November 10, 1999, the
date on which the Plan was approved by stockholders of the Corporation. The Plan
is amended and restated as of September 11, 2003, subject to approval by
stockholders of the Corporation.

 

  16. Expenses of the Plan

 

All costs and expenses of the adoption and administration of the Plan shall be
borne by the Corporation and none of such expenses shall be charged to any
director.

 

  17. Termination and Amendment of Plan

 

Unless sooner terminated as herein provided, the Plan shall terminate ten years
from the Effective Date. The Board may at any time terminate the Plan or make
such modification or amendment thereof as it deems advisable; provided, however,
that stockholder approval will be required for any amendment that will (a)
increase the total number of shares as to which Awards may be granted under the
Plan, (b) modify the class of persons eligible to receive Awards, or (c)
otherwise require stockholder approval under any applicable law or regulation.
In addition, the Board shall not amend the provisions in the Plan regarding the
amount, pricing, and timing for grants pursuant to this Plan more than once
every six months, other than to comport with changes in the Internal Revenue
Code, or the rules thereunder. Termination or any modification or amendment of
the Plan shall not, without the consent of an Award holder, affect his or her
rights under an Award previously granted to him or her.

 

* All share numbers in the Plan reflect the 2-for-1 stock split effected
February 2003.

 

6